Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 4-5, 13-17, and 20 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2020 has been entered.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 10 paragraphs 2 -  page 11 (all), filed September 29, 2020, with respect to claims 1-5, 8, 10-11, and 13-20 have been fully considered and are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 11 paragraphs 1-2, “ … Particularly, claim 1 is amended to recite that the second circuit includes a channel detection circuit and that the channel detection circuit includes a plurality of tunable channel circuits, and that the channel detection circuit identifies the selected transmission channel by monitoring the respective outputs of the tunable channel circuits. These limitations are similar to those found in allowable independent claim 5. The final Office Action rejected claim 4 using Van Wyk and Ko, and alternatively Van Wyk and Kwon. For both rejections, the final Office Action cited the FOM determination module 120 as teaching a channel detection circuit. While Van Wyk broadly discusses the idea of selecting a channel, Van Wyk does not appear to discuss monitoring the output of a plurality of tunable circuits to identify a selected transmission channel for a wireless communication. The remaining cited references also appear to fail to teach or suggest these aspects and thus, the cited references fail to teach or suggest at least "a plurality of tunable channel circuits configured to receive the wireless communication as input, wherein the channel detection circuit is configured to monitor respective outputs of the plurality of tunable channel circuits to identify the selected transmission channel," as recited by amended independent claim 1. Therefore, amended independent claim 1 is allowable over the cited references. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
		Regarding claim 1, Van Wyk clearly teaches,  the second circuit including a channel detection circuit (see Fig.2, combination of FOM determination module 120 and signal processor(s) 208) configured to identify the selected transmission channel (see para. 0052, 0082, the FOM determination module 120 may exercise specified links by sending and receiving data using combinations of available data rate(s), available channels, see also para. 0060-0061, signal processor(s) 208 is configured to detect and/or process, in parallel or effectively in parallel, received signals of a plurality of RF communication technologies used by nodes 102), wherein the channel detection circuit comprises: a plurality of tunable channel circuits (see para. 0061, signal processor(s) 208 includes digital signal processors, mixers, filters, amplifiers, modulators, demodulators, detectors / a plurality of tunable channel circuits) configured to receive the wireless communication as input, wherein the channel detection circuit is configured to monitor respective outputs of the plurality of tunable channel circuits to identify the selected transmission channel (see para. 0060-0061, the signal processor(s) 208 is configured to provide frequency, bandwidth, synchronization and channel selection functionality to radio 108 / identify the selected transmission channel, see also para. 0062, signal processor(s) 208 is configured to select a signal of a RF communication technology based on, or indicated by, the RSI of the signal relative to one or more other received signals, or based on the RSI of the received signal itself. Signal processor(s) 208 detect/receive a signal of a corresponding RF communication technology and configures itself to optimize the reception of the detected signal of the corresponding RF communication technology. To facilitate locking onto a received signal, signal processor(s) 208 adjust a bandwidth, gain, attenuation, frequency and phase of an oscillator, frequency and phase of a clock, see also para. 0040, 0047, Fig.6, para. 0111, a node 102 C, receiving the RTS frame  selects one or more channels from the available channels and specify the chosen channels inside a CTS frame. The channel list comprise,  a list of qualified channels 

The applicant further argues, Claims 13 and 20 are amended to include recitations similar to those discussed above with respect to amended independent claim 1 and are likewise allowable over the cited references. 
In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons claims 13 and 20 are not allowable.

The applicant further argues, Claims 2-12 depend from amended independent claim 1 and are allowable therewith and claims 14-19 depend from amended independent claim 13 and are allowable therewith. 
In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons claims 2-12 and 14-19 are not allowable.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 



Claims 1, 4-5, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wyk et al. (US Pub. No.: 2014/0036702), and further in view of Ko et al. (US Pub. No.: 2011/0135033).

As per claim 1, Van Wyk disclose A communication system providing adaptive establishment and detection of wireless link parameters (see para. 0039, FIG. 1 is a schematic diagram of an example architecture 100 of a multi-node mesh network {A communication system} using multiple protocol receivers in which transmissions are routed according to link quality, the detection of wireless link quality/parameters), the communication system comprising:
	5a first circuit (see Fig.1, Fig.2, Node 102A, see para. 0044) configured to establish selected wireless link parameters from a plurality of selectable wireless link parameters specified for a scheduled communication frame (see Fig. 1, para. 0051, 0052, multiple protocol receiver module 118 may determine or detect, or facilitate the determination or detection of, an RSI of signals received by radio 108 and PLC transceiver 110. Multiple protocol receiver module 118 may also be configured to maintain a list of RSI values associated with communications technologies used on various links to neighbor nodes 102, see also para. 0076, 0081-0087, 0109-0111, Fig.6, the RTS frame 600 and the CTS frame 700 (collectively referred to as data frames 600 and 700) contain information that is usable to qualify and facilitate evaluation of links between nodes of a mesh network and to route communications between and among nodes of the mesh network / a scheduled communication frame) and transmit a wireless communication using selected the wireless link parameters during the scheduled communication frame(see para. 0052, FOM determination module 120 may be configured to send and receive data over specified links (e.g., links with a highest measured RSI) using available combinations of data rate, media (e.g., RF or PLC) and communication technology (e.g., modulation) for each specified link. FOM determination module 120 may be configured to determine an optimal combination of data rate, media and communication technology for each specified link based on a cross product of successfulness (e.g., communications success rate) and data rate for each of the available combinations. Additionally, as illustrated in FIG. 1, FOM determination module 120 may qualify links (i.e., a qualified link) having an FOM measurement that 
a second circuit (see Fig.1, Fig.2, Fig.6,  Node 102C ) configured to receive the wireless communication during the scheduled communication frame (see para. 0111, the list of qualified channels may be maintained in memory of the node that sent the RTS and/or the node that received the RTS, such as in the FOM links data 228 maintained in memory 116 of node 102C described with reference to FIG. 2. [0119] Data Rate (DR) parameters: This field indicates a maximum data rate and/or available data rates supported and/or proposed by a node sending the RTS frame, the node receiving the RTS frame utilize this field to determine data rates of which both the sending and receiving nodes are capable, such as for exercising a node. The determined data rates may be sent to the sending node using a CTS frame. The determined data rates may be set to at most the maximum data rate of a slower of the two nodes), automatically identify one or more of the selected wireless link parameters based on information extracted from the wireless communication (see para. 0061, 0062, signal processor(s) 208 may detect one or more signals of one or more RF communication technologies on links of node 102C, and measure, or facilitate the measurement of, a received signal strength, such as a "received signal indicator" (RSI), of each received signal. In an implementation, signal processor(s) 208 may be configured to discriminate between received signals of the same, similar or different RF communication technologies based on their RSI. In an implementation, signal processor(s) 208 may be configured to select a signal of a RF communication technology based on, or indicated by, the RSI of the signal relative to one or more other received signals, or based on the RSI of the received signal itself, see also para. 0077-0078, initial links determination 
10extract a data from the wireless communication using the selected wireless link parameters (see para. 0080-0082, 0088, FOM determination module 120 may ascertain (e.g., a-priori, via query, via data extracted from a communication, via table lookup, etc.) that a node on a specified link supports two RF communication technologies (e.g., two different modulation schemes, two modulation schemes operating in different bandwidths, etc.), and FOM determination module 120 may then associate an FOM value or metric with the optimum combination, and store the optimal FOM value or metric, data rate and communication technology in FOM links data 228, see also para. 0098,  operational data include actual data, such as payload data, metric data obtained by the node); and
  the second circuit including a channel detection circuit (see Fig.2, combination of FOM determination module 120 and signal processor(s) 208) configured to identify the selected transmission channel (see para. 0052, 0082, the FOM determination module 120 may exercise specified links by sending and receiving data using combinations of available data rate(s), available channels, see also para. 0060-0061, signal processor(s) 208 is configured to detect and/or process, in parallel or effectively in parallel, received signals of a plurality of RF communication technologies used by nodes 102), wherein the channel detection circuit comprises: a plurality of tunable channel circuits (see para. 0061, signal processor(s) 208 includes digital signal processors, mixers, filters, amplifiers, modulators, demodulators, detectors / a plurality of tunable channel circuits) configured to receive the wireless communication as input, wherein the channel detection circuit is configured to monitor respective outputs of the plurality of tunable channel circuits to identify the selected transmission channel (see para. 0060-0061, the signal processor(s) 208 is configured to provide frequency, bandwidth, synchronization and channel selection functionality to radio 108 / identify the selected transmission channel, see also para. 0062, signal processor(s) 208 is configured to select a signal of a RF communication technology based on, or indicated by, the RSI of the signal relative to one or more other received signals, or based on the RSI of the received signal itself. Signal processor(s) 208 detect/receive a signal of a corresponding RF communication technology and configures itself to optimize the reception of the detected signal of the corresponding RF communication technology. To facilitate locking onto a received signal, signal 

Van Wyk however does not explicitly disclose to establish the selected wireless link parameters from a plurality of selectable wireless link parameters specified for “a scheduled communication slot” and  “automatically identify” one or more of the wireless link parameters based on information extracted from the wireless communication;

Ko however disclose A communication system providing adaptive establishment and detection of wireless link parameters, the communication system comprising:  5a first circuit (see Fig.3, receiver 300) configured to establish a selected wireless link parameters from a plurality of selectable wireless link parameters (see para. 0037, scheduler 210 receives data from an N number of users, and the scheduler 210 extracts channel information from feedback data and selects a code rate, a Modulation and Coding Scheme (MCS) and so on. For the operation of an MIMO system, the feedback data may include pieces of control information, such as a Channel Quality Indicator (CQI), Channel State Information (CSI), a channel covariance matrix, a precoding weight, and a channel rank. The CSI includes a channel matrix, a channel correlation matrix, a quantized channel matrix, or a quantized channel correlation matrix between a transmitter and a receiver. The CQI includes a Signal to Noise Ratio (SNR), a Signal to Interference and Noise Ratio (SINR), etc. between a transmitter and a receiver) specified for “a scheduled communication slot” (see Fig.3, para. 0036-0038, the available radio resources allocated by the scheduler slot is resources / a scheduled communication slot); and a second circuit configured to receive the wireless communication, automatically determine one or more of the wireless link parameters based on information extracted from the wireless communication (see Fig.3, transmitter 200, the scheduler 210 determines a user to which available radio resources will be transmitted and the transmission rate on the basis of channel information of each user. The scheduler 210 extracts channel information from feedback data and selects a code rate, a Modulation and Coding Scheme (MCS), for the operation of an MIMO system, the feedback data may include pieces of control information, such as a Channel Quality Indicator (CQI), Channel State Information (CSI), a channel covariance matrix, a precoding weight, and a channel rank. The CSI includes a channel matrix, a channel correlation matrix, a quantized channel matrix, or a quantized channel correlation matrix between a transmitter and a receiver. The CQI includes a Signal to Noise Ratio (SNR), a Signal to Interference and Noise Ratio (SINR), etc. between a transmitter and a receiver).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to establish the selected wireless link parameters from a plurality of selectable wireless link parameters specified for “a scheduled communication slot” and  “automatically identify” one or more of the wireless link parameters based on information extracted from the wireless communication, as taught by Ko, in the system of Van Wyk, so that data transfer rate are improved in a specific range or the range of a system for a specific data transfer rate is increased, see Ko, paragraphs 2-5.

As per claim 4, the combination Van Wyk and Ko disclose the communication system of claim 1.

Van Wyk further disclose wherein the wireless link parameters include a selectable transmission channel, a selectable transmission data rate, and a selectable modulation scheme (see para. 0053, 0077, 0082, the FOM determination module 120 exercise specified links by sending and receiving data using combinations of available data rate(s), available channels, available media (e.g., RF and PLC) and 
a data rate detection circuit (see Fig.1, FOM determination module 120) configured to identify a data rate at which the 5wireless communication was transmitted (see Fig.1, Fig.5, para.0082, 0101,  FOM determination module 120 exercises the subset of the communication links by communicating data at available data rates of each of the subset of the communication links); 
and a modulation detection circuit (see Fig.1, FOM determination module 120) configured to determine the modulation scheme (see para. 0082, the FOM determination module 120 exercise specified links by sending and receiving data using available communication technologies (e.g., modulation schemes) for each specified link, see also para. 0020, 0046, the multiple protocol receiver listens for a plurality of different communication technologies that may include different modulated signals (e.g., FSK, OFDM, OQPSK)); wherein the second circuit demodulates the wireless communication using the identified channel, the identified data rate, and the identified 10modulation scheme, to extract the payload (see Fig.5, para. 0094, FOM determination module 120 perform the sending of data and the receiving of response data using more than one communication technology used over one or more of the subset of the communication links, the data sent and received include operational data, operational data include actual data, such as payload data, determining/ extracting the payload).  

As per claim 5, the combination Van Wyk and Ko disclose the communication system of claim 1.

Van Wyk further disclose wherein the plurality of tunable circuits each comprise a mixer, each mixer receiving a signal representative of the wireless communication and an output of a local oscillator as input (see para. 0061, 0062, 0067, To facilitate locking onto a received signal, signal processor(s) 208 may adjust a bandwidth, gain, attenuation, frequency and phase of an oscillator, frequency and phase of a clock, or the like. Signal processor(s) 208 may be configured to provide an intermediate frequency (IF) signal, baseband signal and/or digital signal associated with the received signal to software defined or stored in memory 116. Likewise, signal processor(s) 208 may be configured to provide an intermediate mixers, filters, amplifiers, modulators and/or demodulators, detectors, etc.), implemented in software executed by a processor or application specific integrated circuit (ASIC) or other embedded computing device(s).).

As per claim 13, claim 13 is rejected the same way as claim 1.

As per claim 14, the combination Van Wyk and Ko disclose the method of claim 13.

Van Wyk further disclose wherein establishing, by the first circuit, the first link parameters comprises selecting at least one of a transmission data rate for the first communication, a transmission 10modulation format for the first communication, a transmission power level of a transceiver of the first circuit, a transmission packet format for the first communication, or a transmission channel coding scheme for the first communication (see para. 0053, 0077, 0082, the FOM determination module 120 exercise specified links by sending and receiving data using combinations of available data rate(s), available channels, available media (e.g., RF and PLC) and available communication technologies (e.g., modulation schemes) for each specified link).  

As per claim 15, the combination Van Wyk and Ko disclose the method of claim 14.

15 Van Wyk further disclose wherein establishing, by the first circuit, the first link parameters further comprises a transmission data rate for the first communication, and a modulation format for the first communication, and wherein the method further 20comprises: identifying, by a channel detection circuit of the second circuit, a frequency corresponding to the transmission channel; identifying, by a data rate detection circuit (see Fig.1, FOM determination module 120, see para. 0053, 0077, 0082, the FOM determination module 120 exercise specified links by sending and receiving data using combinations of 

As per claim 18, the combination Van Wyk and Ko disclose the method of claim 13.

Van Wyk further disclose establishing, by the first circuit, second link parameters different than the first link parameters;  Attorney Docket No. 3867.569 US127 Client Ref. No. APD6465US01transmitting, by the first circuit, a second communication wirelessly using the second link parameters (see para. 0052, FOM determination module 120 may be configured to determine an optimal combination of data rate, media and communication technology for each specified link based on a cross product of successfulness (e.g., communications success rate) and data rate for each of the available combinations. Additionally, as illustrated in FIG. 1, FOM determination module 120 may qualify links (i.e., a qualified link) having an FOM measurement that is above a pre-specified threshold and un-); receiving, by the second circuit, the second communication; determining, by the second circuit, the second link parameters based on 5information extracted from the second communication, wherein the second circuit is not required to have prior information concerning the second link parameters established by the first circuit prior to receiving the second communication (see para. 0061, 0062, signal processor(s) 208 may detect one or more signals of one or more RF communication technologies on links of node 102C, and measure, or facilitate the measurement of, a received signal strength, such as a "received signal indicator" (RSI), of each received signal. In an implementation, signal processor(s) 208 may be configured to discriminate between received signals of the same, similar or different RF communication technologies based on their RSI. In an implementation, signal processor(s) 208 may be configured to select a signal of a RF communication technology based on, or indicated by, the RSI of the signal relative to one or more other received signals, or based on the RSI of the received signal itself, see also para. 0077-0078, initial links determination module 222 is configured to determine an RSI value of a received signal  {information extracted} as an effective or normalized RSI value); and extracting, by the second circuit, a payload of the second communication 10using the second link parameters (see para. 0080-0082, 0088, FOM determination module 120 may ascertain (e.g., a-priori, via query, via data extracted from a communication, via table lookup, etc.) that a node on a specified link supports two RF communication technologies (e.g., two different modulation schemes, two modulation schemes operating in different bandwidths, etc.), and FOM determination module 120 may then associate an FOM value or metric with the optimum combination, and store the optimal FOM value or metric, data rate and communication technology in FOM links data 228, see also para. 0098,  operational data include actual data, such as payload data, metric data obtained by the node).  

As per claim 19, the combination Van Wyk and Ko disclose the method of claim 13.

Van Wyk further disclose transmitting, by the second circuit, a second communication using the first link parameters (see para. 0094, At operation 404, in the context of the examples of FIGS. 1 and 2, initial links determination module 222 of node 102C selects a subset of the communication links based in part 

As per claim 20, claim 20 is rejected the same way as claim 1.

Claims 2-3, 8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wyk et al. (US Pub. No.: 2014/0036702), in view of Ko et al. (US Pub. No.: 2011/0135033), and further in view of Rattner (US Pub. No.:2016/0029190).

As per claim 2, the combination Van Wyk and Ko disclose the communication system of claim 1.

Ko further disclose the  communication system further comprising: a node device that includes the first circuit, wherein the first circuit comprises 15a first antenna (see Fig,1, Fig.2, node 102A with antenna(s) 204 for receiving and/or transmitting RF signals) and a first transceiver circuit (see Fig,1, Fig.2, node 102, Radio Receiver 108); and a gateway device (see Fig.1, Fig.2, node 102C) that includes the second circuit, wherein the second circuit comprises a second antenna (see Fig,1, Fig.2, node 102C with antenna(s) 204 for receiving and/or transmitting RF signals) and a second transceiver circuit (see Fig,1, Fig.2, node 102, Radio Receiver 108); wherein the node device and the gateway device are part of a network that uses time synchronized channel for wireless communication 20scheduling (see para. 0020, 0061, the signal processor(s) 208 may be configured to detect and/or process, in parallel or effectively in parallel, received signals of a plurality of RF communication technologies used by nodes 102 or other network devices, the signal processor(s) 208 is configured to provide frequency, bandwidth, synchronization and/or channel selection functionality to radio 108 / wireless communication 20scheduling).  



Rattner however disclose wherein the node device and the gateway device are part of a network that uses time synchronized channel hopping for wireless communication 20scheduling (see Fig.5, Fig.6, the first device/node device and second device/gateway device occupy the same physical channel when they are synchronized to a common clock and hopping sequence, para. 0070, the physical link may be used as a transport for one or more logical links that support unicast synchronous, asynchronous and isochronous traffic, and/or broadcast traffic. Traffic on logical links may be multiplexed onto the physical link by occupying slots assigned by a scheduling function in a resource manager).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of “automatically determine” one or more of the wireless link parameters based on information extracted from the wireless communication, as taught by Rattner, in the system of Van Wyk and Ko, so to enhance wireless communication, see Rattner, paragraphs 15-18.

As per claim 3, the combination Van Wyk, Ko and Rattner disclose the communication system of claim 2.

Van Wyk further disclose wherein the gateway device is configured to communicate with the node device and other node devices of the network concurrently (see Fig.1, para. 0003, 0014, this application describes using multiple protocol receivers that increase the connectivity of nodes, in part by determining a quality (e.g., figure of merit (FOM)) of links between nodes using different communication technologies, and routing communications based at least in part on the determined quality of the links, as shown in Fig.1, Node 102, communicating with Node 102A and Node 102N concurrently, see also para. 0061, 0079). 

As per claim 8, the combination Van Wyk and Ko disclose the communication system of claim 1.

 Van Wyk further disclose wherein the wireless link parameters include a channel coding scheme, and wherein the second circuit comprises a channel coding scheme detection circuit configured to determine the channel coding scheme 5of the wireless communication (see para. 0082, the FOM determination module 120 may exercise specified links by sending and receiving data using combinations of available data rate(s), available channels, available media (e.g., RF and PLC) and available communication technologies (e.g., modulation schemes) for each specified link).

The combination Van Wyk and Ko however does not explicitly disclose wherein the channel coding scheme detection circuit comprises: a preamble search circuit configured to detect a preamble of the first communication; a start of frame detection circuit configured to detect a start of frame pattern 10and output an error coding mode signal using the start of frame pattern; and a code indicator circuit configured to determine the channel coding scheme using the error coding mode signal.  

Rattner however disclose wherein a channel coding scheme detection circuit comprises: a preamble search circuit configured to detect a preamble of the first communication; a start of frame detection circuit configured to detect a start of frame pattern 10and output an error coding mode signal using the start of frame pattern; and a code indicator circuit configured to determine the channel coding scheme using the error coding mode signal (see Fig,5, The transmit processor 520 provides various signal processing functions for the data and control signals, as well as reference signals (e.g., pilot signals). For example, the transmit processor 520 may provide cyclic redundancy check (CRC) codes for error detection, coding and interleaving to facilitate forward error correction (FEC), mapping to signal constellations based on various modulation schemes (e.g., binary phase-shift keying (BPSK), quadrature phase-shift keying (QPSK), M-phase-shift keying (M-PSK), M-quadrature amplitude modulation (M-QAM), and the like), spreading with orthogonal variable spreading factors (OVSF), and multiplying with 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a channel coding scheme detection circuit comprises: a preamble search circuit configured to detect a preamble of the first communication; a start of frame detection circuit configured to detect a start of frame pattern 10and output an error coding mode signal using the start of frame pattern; and a code indicator circuit configured to determine the channel coding scheme using the error coding mode signal, as taught by Rattner, in the system of Van Wyk and Ko, so to enhance wireless communication, see Rattner, paragraphs 15-18.

As per claim 10, the combination Van Wyk and Ko disclose the communication system of claim 1.

Van Wyk further disclose wherein the wireless link parameters 25include a channel coding scheme, and wherein the second circuit comprises a channel coding scheme detection circuit configured to determine the channel coding scheme of the wireless communication (see para. 0082, the FOM determination module 120 may exercise specified links by sending and receiving data using combinations of available data rate(s), available channels, available media (e.g., RF and PLC) and available communication technologies (e.g., modulation schemes) for each specified link);

The combination Van Wyk and Ko however does not explicitly disclose wherein the channel coding scheme detection circuit comprises:  Attorney Docket No. 3867.569US124 Client Ref. No. APD6465US01a preamble detection circuit configured to detect a preamble of the first communication and a format of the preamble, and output an error coding mode signal using the 

Rattner however disclose wherein the channel coding scheme detection circuit comprises:  Attorney Docket No. 3867.569US124 Client Ref. No. APD6465US01a preamble detection circuit configured to detect a preamble of the first communication and a format of the preamble, and output an error coding mode signal using the preamble format; and an error coding decoder circuit configured to determine the channel coding 5scheme using the error coding mode signal (see Fig. 5, The transmit processor 520 provides various signal processing functions for the data and control signals, as well as reference signals (e.g., pilot signals). For example, the transmit processor 520 may provide cyclic redundancy check (CRC) codes for error detection, coding and interleaving to facilitate forward error correction (FEC), mapping to signal constellations based on various modulation schemes (e.g., binary phase-shift keying (BPSK), quadrature phase-shift keying (QPSK), M-phase-shift keying (M-PSK), M-quadrature amplitude modulation (M-QAM), and the like), spreading with orthogonal variable spreading factors (OVSF), and multiplying with scrambling codes to produce a series of symbols. Channel estimates from a channel processor 544 may be used by the controller/processor 540 to determine the coding, modulation, spreading, and/or scrambling schemes for the transmit processor 520).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the channel coding scheme detection circuit comprises:  a preamble detection circuit configured to detect a preamble of the first communication and a format of the preamble, and output an error coding mode signal using the preamble format; and an error coding decoder circuit configured to determine the channel coding scheme using the error coding mode signal, as taught by Rattner, in the system of Van Wyk and Ko, so to enhance wireless communication, see Rattner, paragraphs 15-18.

As per claim 11, the combination Van Wyk and Ko disclose the communication system of claim 1.

Van Wyk further disclose wherein the wireless link parameters include a channel coding scheme, and wherein the second circuit comprises a channel coding scheme detection circuit configured to determine the channel coding scheme 10of the wireless communication (see para. 0082, the FOM determination module 120 may exercise specified links by sending and receiving data using combinations of available data rate(s), available channels, available media (e.g., RF and PLC) and available communication technologies (e.g., modulation schemes) for each specified link). 

The combination Van Wyk and Ko however does not explicitly disclose wherein the channel coding scheme detection circuit comprises: a plurality of concurrent processing paths that include a path for an unencoded scheme and paths for each of a plurality of coding schemes; wherein the channel coding scheme is determined based on successful 15detection of a unique sequence in the wireless communication by a respective one of the plurality of concurrent processing paths.  

Rattner however disclose wherein the channel coding scheme detection circuit comprises: a plurality of concurrent processing paths that include a path for an unencoded scheme and paths for each of a plurality of coding schemes; wherein the channel coding scheme is determined based on successful 15detection of a unique sequence in the wireless communication by a respective one of the plurality of concurrent processing paths (see Fig,5, The transmit processor 520 provides various signal processing functions for the data and control signals, as well as reference signals (e.g., pilot signals). For example, the transmit processor 520 may provide cyclic redundancy check (CRC) codes for error detection, coding and interleaving to facilitate forward error correction (FEC), mapping to signal constellations based on various modulation schemes (e.g., binary phase-shift keying (BPSK), quadrature phase-shift keying (QPSK), M-phase-shift keying (M-PSK), M-quadrature amplitude modulation (M-QAM), and the like), spreading with orthogonal variable spreading factors (OVSF), and multiplying with scrambling codes to produce a series of symbols. Channel estimates from a channel processor 544 may be used by the controller/processor 540 to determine the coding, modulation, spreading, and/or scrambling schemes for the transmit processor 520).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the channel coding scheme detection circuit comprises: a plurality of concurrent processing paths that include a path for an unencoded scheme and paths for each of a plurality of coding schemes; wherein the channel coding scheme is determined based on successful 15detection of a unique sequence in the wireless communication by a respective one of the plurality of concurrent processing paths, as taught by Rattner, in the system of Van Wyk and Ko, so to enhance wireless communication, see Rattner, paragraphs 15-18.

As per claim 16, the combination Van Wyk and Ko disclose the method of claim 13.

The combination Van Wyk and Ko however does not explicitly disclose wherein determining, by the second circuit, the first 5link parameters based on the information extracted from the first communication comprises: detecting, by the second circuit, a preamble of the first communication; determining, by the second circuit, a start of frame pattern of the first communication upon detection of the preamble;  10determining, by the second circuit, an error code using the start of frame pattern; and adapting, by the second circuit, to encoding of the first communication using the error code.  

Rattner however disclose wherein determining, by the second circuit, the first 5link parameters based on the information extracted from the first communication comprises: detecting, by the second circuit, a preamble of the first communication; determining, by the second circuit, a start of frame pattern of the first communication upon detection of the preamble;  10determining, by the second circuit, an error code using the start of frame pattern; and adapting, by the second circuit, to encoding of the first communication using the error code (see Fig,5, The transmit processor 520 provides various signal processing functions for the data and control signals, as well as reference signals (e.g., pilot signals). For example, the transmit processor 520 may provide cyclic redundancy check (CRC) codes for error detection, coding and interleaving to facilitate forward error correction (FEC), mapping to signal 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein determining, by the second circuit, the first 5link parameters based on the information extracted from the first communication comprises: detecting, by the second circuit, a preamble of the first communication; determining, by the second circuit, a start of frame pattern of the first communication upon detection of the preamble;  10determining, by the second circuit, an error code using the start of frame pattern; and adapting, by the second circuit, to encoding of the first communication using the error code, as taught by Rattner, in the system of Van Wyk and Ko, so to enhance wireless communication, see Rattner, paragraphs 15-18.

As per claim 17, the combination Van Wyk and Ko disclose the method of claim 13.

15 The combination Van Wyk and Ko however does not explicitly disclose wherein determining, by the second circuit, the first link parameters based on the information extracted from the first communication comprises: processing, by the second circuit, the first communication using a plurality of concurrent processing paths, wherein the plurality of concurrent 20processing paths include a path for an unencoded scheme, and paths for each of a plurality of coding schemes; and determining, by the second circuit, a channel coding scheme of the first communication based on successful detection of a unique sequence in the first communication by a respective one of the plurality of 25concurrent processing paths.  

Rattner however disclose wherein determining, by the second circuit, the first link parameters based on the information extracted from the first communication comprises: processing, by the second circuit, the first communication using a plurality of concurrent processing paths, wherein the plurality of concurrent 20processing paths include a path for an unencoded scheme, and paths for each of a plurality of coding schemes; and determining, by the second circuit, a channel coding scheme of the first communication based on successful detection of a unique sequence in the first communication by a respective one of the plurality of 25concurrent processing paths (see Fig,5, The transmit processor 520 provides various signal processing functions for the data and control signals, as well as reference signals (e.g., pilot signals). For example, the transmit processor 520 may provide cyclic redundancy check (CRC) codes for error detection, coding and interleaving to facilitate forward error correction (FEC), mapping to signal constellations based on various modulation schemes (e.g., binary phase-shift keying (BPSK), quadrature phase-shift keying (QPSK), M-phase-shift keying (M-PSK), M-quadrature amplitude modulation (M-QAM), and the like), spreading with orthogonal variable spreading factors (OVSF), and multiplying with scrambling codes to produce a series of symbols. Channel estimates from a channel processor 544 may be used by the controller/processor 540 to determine the coding, modulation, spreading, and/or scrambling schemes for the transmit processor 520).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein determining, by the second circuit, the first link parameters based on the information extracted from the first communication comprises: processing, by the second circuit, the first communication using a plurality of concurrent processing paths, wherein the plurality of concurrent 20processing paths include a path for an unencoded scheme, and paths for each of a plurality of coding schemes; and determining, by the second circuit, a channel coding scheme of the first communication based on successful detection of a unique sequence in the first communication by a respective one of the plurality of 25concurrent processing paths, as taught by Rattner, in the system of Van Wyk and Ko, so to enhance wireless communication, see Rattner, paragraphs 15-18.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXSecond Rejection:
Claims 1, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wyk et al. (US Pub. No.: 2014/0036702), and further in view of Kwon et al. (US Pub. No.: 2007/0098093).

As per claim 1, Van Wyk disclose A communication system providing adaptive establishment and detection of wireless link parameters (see para. 0039, FIG. 1 is a schematic diagram of an example architecture 100 of a multi-node mesh network {A communication system} using multiple protocol receivers in which transmissions are routed according to link quality, the detection of wireless link quality/parameters), the communication system comprising:
	a first circuit (see Fig.1, Fig.2, Node 102A, see para. 0044) configured to establish selected wireless link parameters from a plurality of selectable wireless link parameters specified for a scheduled communication frame (see Fig. 1, para. 0051, 0052, multiple protocol receiver module 118 may determine or detect, or facilitate the determination or detection of, an RSI of signals received by radio 108 and PLC transceiver 110. Multiple protocol receiver module 118 may also be configured to maintain a list of RSI values associated with communications technologies used on various links to neighbor nodes 102, see also para. 0076, 0081-0087, 0109-0111, Fig.6, the RTS frame 600 and the CTS frame 700 (collectively referred to as data frames 600 and 700) contain information that is usable to qualify and facilitate evaluation of links between nodes of a mesh network and to route communications between and among nodes of the mesh network / a scheduled communication frame) and transmit a wireless communication using selected the wireless link parameters during the scheduled communication frame(see para. 0052, FOM determination module 120 may be configured to send and receive data over specified links (e.g., links with a highest measured RSI) using available combinations of data rate, media (e.g., RF or PLC) and communication technology (e.g., modulation) for each specified link. FOM determination module 120 may be configured to determine an optimal combination of data rate, media and communication technology for each specified link based on a cross product of successfulness (e.g., communications success rate) and data rate for each of the available combinations. Additionally, as illustrated in FIG. 1, 
a second circuit (see Fig.1, Fig.2, Fig.6,  Node 102C ) configured to receive the wireless communication during the scheduled communication frame (see para. 0111, the list of qualified channels may be maintained in memory of the node that sent the RTS and/or the node that received the RTS, such as in the FOM links data 228 maintained in memory 116 of node 102C described with reference to FIG. 2. [0119] Data Rate (DR) parameters: This field indicates a maximum data rate and/or available data rates supported and/or proposed by a node sending the RTS frame, the node receiving the RTS frame utilize this field to determine data rates of which both the sending and receiving nodes are capable, such as for exercising a node. The determined data rates may be sent to the sending node using a CTS frame. The determined data rates may be set to at most the maximum data rate of a slower of the two nodes), automatically identify one or more of the selected wireless link parameters based on information extracted from the wireless communication (see para. 0061, 0062, signal processor(s) 208 may detect one or more signals of one or more RF communication technologies on links of node 102C, and measure, or facilitate the measurement of, a received signal strength, such as a "received signal indicator" (RSI), of each received signal. In an implementation, signal processor(s) 208 may be configured to discriminate between received signals of the same, similar or different RF communication technologies based on their RSI. In an implementation, signal processor(s) 208 may be configured to select a signal of a RF communication technology based on, or indicated by, the RSI of the signal relative to one or more other received signals, or based on the RSI of the received signal itself, see also para. 0077-0078, initial links determination 
10extract a data from the wireless communication using the selected wireless link parameters (see para. 0080-0082, 0088, FOM determination module 120 may ascertain (e.g., a-priori, via query, via data extracted from a communication, via table lookup, etc.) that a node on a specified link supports two RF communication technologies (e.g., two different modulation schemes, two modulation schemes operating in different bandwidths, etc.), and FOM determination module 120 may then associate an FOM value or metric with the optimum combination, and store the optimal FOM value or metric, data rate and communication technology in FOM links data 228, see also para. 0098,  operational data include actual data, such as payload data, metric data obtained by the node);  and
  the second circuit including a channel detection circuit (see Fig.2, combination of FOM determination module 120 and signal processor(s) 208) configured to identify the selected transmission channel (see para. 0052, 0082, the FOM determination module 120 may exercise specified links by sending and receiving data using combinations of available data rate(s), available channels, see also para. 0060-0061, signal processor(s) 208 is configured to detect and/or process, in parallel or effectively in parallel, received signals of a plurality of RF communication technologies used by nodes 102), wherein the channel detection circuit comprises: a plurality of tunable channel circuits (see para. 0061, signal processor(s) 208 includes digital signal processors, mixers, filters, amplifiers, modulators, demodulators, detectors / a plurality of tunable channel circuits) configured to receive the wireless communication as input, wherein the channel detection circuit is configured to monitor respective outputs of the plurality of tunable channel circuits to identify the selected transmission channel (see para. 0060-0061, the signal processor(s) 208 is configured to provide frequency, bandwidth, synchronization and channel selection functionality to radio 108 / identify the selected transmission channel, see also para. 0062, signal processor(s) 208 is configured to select a signal of a RF communication technology based on, or indicated by, the RSI of the signal relative to one or more other received signals, or based on the RSI of the received signal itself. Signal processor(s) 208 detect/receive a signal of a corresponding RF communication technology and configures itself to optimize the reception of the detected signal of the corresponding RF communication technology. To facilitate locking onto a received signal, signal 

Van Wyk however does not explicitly disclose to establish the selected wireless link parameters from a plurality of selectable wireless link parameters specified for “a scheduled communication slot” and  “automatically identify” one or more of the wireless link parameters based on information extracted from the wireless communication;

Kwon however disclose to establish the selected wireless link parameters from a plurality of selectable wireless link parameters specified (see Fig.1A, Fig.3, para. 0013, 0017-0018, MSs or ATs 211, 212, 213, 214, and 215 communicate with the BS or AP 200 through a predetermined channel. The BS or AP 200 transmits a predetermined reference signal, for example, a pilot signal. The MSs or ATs 211.about.215 measure the strength of a signal received from the BS 200 and feed back information about the measured strength to the BS or AP 200, respectively. Thus, the BS or AP 200 performs scheduling using information about strengths of signals received from the MSs or ATs and transmits data to the MSs or ATs.) for “a scheduled communication slot” (see Fig.5, Fig.7, para. 0043, 0050-0051, In FIG. 5, blocks 501, 502, 503, 504, and 505 are mapped to intervals or slots in which the MS feeds back sub-band-by-sub-band channel quality information. Blocks 511, 512, 513, 514, and 515 are mapped to intervals or slots in which the MS feeds back channel quality information for a total band, and scheduling is performed using a correct CQI value of the best sub-bands reported by the MS) and  “automatically identify” one or 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to establish the selected wireless link parameters from a plurality of selectable wireless link parameters specified for “a scheduled communication slot” and  “automatically identify” one or more of the wireless link parameters based on information extracted from the wireless communication, as taught by Kwon, in the system of Van Wyk, so to efficiently transmit data, by wireless communication systems transmit user-by-user data by correctly detecting channel situations between the BS and the MSs, see Kwon, paragraphs 5-8.



Allowable Subject Matter
Claims 6, 7, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
          a.       Chen (US Patent No.:9060340) – see Fig.5. clo. 6 Lines 12-25, lines 36-52, “The modulation detector 411F detects the modulation parameter of the digital baseband signals. The FEC detector 411G detects the FEC type/rate of the digital baseband sig­nals. The MIMO detector 411H detects the MIMO parameter ,o associated with the digital baseband signals. The power detector 4111 detects the power control characteristic associ­ated with the digital baseband signals.”
          b.       MacLellan (US Patent No.:6185418) – see Fig.6, col. 7, lines 44-60, “FIG. 6 shows an illustrative feasible programming Reference Space 500 for a Digital Communications System 100 (FIG. 1) over a shared medium. If either the number of users increases or the channel reliability decreases the information rate available to a terminal unit decreases. Thus, three parameters-number of users, channel reliability, and information data rate from each terminal-combined determine the characteristics of the communications signal quality available to the terminal unit.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469